Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT dated as of March 13, 2019 (this “Amendment”), to the Credit
Agreement (as defined below) among Denali Intermediate Inc., as Holdings
(“Holdings”), Dell Inc., as the Company (the “Company”), Dell International
L.L.C. as a Borrower (“Dell International”), EMC Corporation as a Borrower
(“EMC” and, together with Dell International, the “Borrowers”), the Lenders
party hereto, Credit Suisse AG, Cayman Islands Branch, as Term Loan B
Administrative Agent and Collateral Agent (the “Term Loan B Administrative
Agent”) and JPMorgan Chase Bank, N.A., as Term Loan A/Revolver Administrative
Agent (the “Term Loan A/Revolver Administrative Agent” and, together with the
Term Loan B Administrative Agent, the “Administrative Agents”).

RECITALS

A. Holdings, the Company, the Borrowers, the Lenders party thereto from time to
time and the Administrative Agents, are party to that certain Credit Agreement
dated as of September 7, 2016 (as amended, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement” and the
Credit Agreement as amended by this Amendment, the “Amended Credit Agreement”).

B. The Credit Agreement permits the Borrowers to (i) obtain Credit Agreement
Refinancing Indebtedness from any Lender or Additional Lender in respect of all
or any portion of the Term Loans outstanding under the Credit Agreement in the
form of Other Term Loans and Other Term Commitments pursuant to a Refinancing
Amendment among the Company, the Borrowers, Holdings, each Administrative Agent
and each Lender and/or Additional Lender that agrees to provide all or any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto and (ii) obtain Incremental Facilities from any Lender or Additional
Lender pursuant to an Incremental Facility Amendment among the Company, the
Borrowers, each Lender and/or Additional Lender agreeing to provide such
Incremental Facilities and the applicable Administrative Agent.

C. On the Fifth Amendment Effective Date (as defined below), the Borrowers
intend to (i) incur new term loans pursuant to Sections 2.21 and 9.02 of the
Credit Agreement in an aggregate principal amount of up to $4,116,250,000.00
plus any Additional Amount (as defined below) (any such resulting term loans,
the “Refinancing Term A-6 Loans”), (ii) use the proceeds of the Refinancing
Term A-6 Loans to refinance up to $4,116,250,000.00 of the Term A-2 Loans
outstanding immediately prior to the Fifth Amendment Effective Date, together
with accrued interest thereon and fees and expenses incurred in connection with
the foregoing (the amount of such interest, fees and expenses, the “Additional
Amount”), in accordance with Sections 2.11, 2.18(c) and 2.21 of the Credit
Agreement, (iii) immediately following the incurrence of Refinancing Term A-6
Loans described in clause (i), and the use of the proceeds thereof described in
clause (ii), incur additional term loans pursuant to Sections 2.20 and 9.02 of
the Credit Agreement in an aggregate principal amount of up to $794,681,705.24
(any such resulting term loans, the “Additional Term A-6 Loans”), which shall,
together with the Refinancing Term A-6 Loans, form a single Class of Term Loans
under the Credit Agreement (collectively, the “Term A-6 Loans”) and (iv) use the
proceeds of the Additional Term A-6 Loans on and after the Fifth Amendment
Effective Date for general corporate purposes, including the repayment of
indebtedness. Each Lender holding Term A-2 Loans immediately prior to the Fifth
Amendment Effective Date is referred to herein as an “Existing Term A-2 Lender.”



--------------------------------------------------------------------------------

D. Subject to the terms and conditions set forth herein, each Person party
hereto who has delivered a signature page as a Lender agreeing to provide Term
A-6 Loans (each such Person who is an Existing Term A-2 Lender holding Term A-2
Loans immediately prior to the effectiveness of this Amendment, a “Continuing
Term A-6 Lender”; each such Person who is not a Continuing Term A-6 Lender, an
“Additional Term A-6 Lender”; and each Continuing Term A-6 Lender and Additional
Term A-6 Lender, a “Term A-6 Lender”) has agreed to (i) consent to the
amendments to the Credit Agreement as provided in Section 1.03 below and
(ii) provide a new commitment of Term A-6 Loans and/or a commitment to convert
all (or such lesser amount as indicated on its signature page hereto) of its
Term A-2 Loans into Term A-6 Loans (such converted Term A-6 Loans, the
“Converted Term A-6 Loans” and any such conversion of Term A-2 Loans into Term
A-6 Loans being referred to herein as a “Term A-6 Conversion”) in each case in
the amount set forth on Schedule A to this Amendment (such amount the “Term A-6
Commitment” and such schedule the “Term A-6 Allocation Schedule”).

E. The Term A-2 Loans of any Existing Term A-2 Lender that does not provide a
commitment to (i) convert all (or such lesser amount as indicated on its
signature page hereto) of its Term A-2 Loans into Converted Term A-6 Loans (the
“Cashless Option”) and/or (ii) take Term A-6 Loans directly from the Replacement
Term A-6 Lender (as defined below) by assignment on the Fifth Amendment
Effective Date (the “Post-Closing Assignment Option”) pursuant to a Fifth
Amendment Effective Date Assignment (as defined below) will not be refinanced on
the Fifth Amendment Effective Date and its Term A-2 Loans will remain
outstanding on the Fifth Amendment Effective Date; provided that if any Existing
Term A-2 Lender elects the Cashless Option and/or the Post-Closing Assignment
Option with respect to less than all of its Term A-2 Loans, an amount of Term
A-2 Loans equal to the difference between the amount of its Term A-2 Loans
immediately prior to the Fifth Amendment Effective Date and the allocated amount
of its Refinancing Term A-6 Loans will not be refinanced and will remain
outstanding on the Fifth Amendment Effective Date.

F. JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Fifth Amendment
Effective Date) are the joint lead arrangers and joint bookrunners for this
Amendment and the Term A-6 Loans (the “Term A-6 Lead Arrangers”).

G. In order to effect the foregoing, Holdings, the Company, the Borrowers and
the other parties hereto desire to amend the Credit Agreement, subject to the
terms and conditions set forth herein. This Amendment is (i) a Refinancing
Amendment contemplated by Section 2.21 of the Credit Agreement to provide for
the Refinancing Term A-6 Loans and (ii) an Incremental Facility Amendment
contemplated by Section 2.20 of the Credit Agreement to provide for the
Additional Term A-6 Loans to be incurred immediately after the incurrence, and
use of proceeds, of the Refinancing Term A-6 Loans. Section 9.02 of the Credit
Agreement permits the parties hereto to enter into this Amendment in order to
effect such amendments without the consent of any Person not a party hereto.
This Amendment will become effective only on the Fifth Amendment Effective Date.

 

2



--------------------------------------------------------------------------------

AGREEMENTS

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Holdings, the
Company, the Borrowers, the Term A-6 Lenders and the Administrative Agents
hereby agree as follows:

ARTICLE I.

SECTION 1.01. Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Amended Credit Agreement. The rules of
construction specified in Section 1.03 of the Credit Agreement also apply to
this Amendment.

SECTION 1.02. Term A-6 Loans . (a) Subject to the terms and conditions set forth
herein, on the Fifth Amendment Effective Date, each Continuing Term A-6 Lender
that selects the Cashless Option agrees to convert all (or such lesser amount as
indicated on its signature page hereto) of its Term A-2 Loans outstanding
immediately prior to the Fifth Amendment Effective Date into Converted Term A-6
Loans. Without limiting the generality of the foregoing, each Continuing Term
A-6 Lender that selects the Cashless Option shall have a commitment to acquire,
by a Term A-6 Conversion, Converted Term A-6 Loans in the amount of Term A-2
Loans then held by such Continuing Term A-6 Lender (or such lesser amount
indicated on its signature page hereto). Each party hereto acknowledges and
agrees that, notwithstanding any such Term A-6 Conversion, each such Continuing
Term A-6 Lender shall be entitled to receive payment on the Fifth Amendment
Effective Date of the unpaid fees and interest accrued to such date with respect
to all of its Term A-2 Loans that are being refinanced (including through a Term
A-6 Conversion) on such date. Each Continuing Term A-6 Lender’s Term A-6
Commitment, inclusive of its Converted Term A-6 Loans, are set forth on the Term
A-6 Allocation Schedule.

(b) Subject to the terms and conditions set forth herein, on the Fifth Amendment
Effective Date, (i) each Additional Term A-6 Lender agrees to fund a Term A-6
Loan in a principal amount not exceeding such Additional Term A-6 Lender’s Term
A-6 Commitment set forth on the Term A-6 Allocation Schedule and (ii) each
Continuing Term A-6 Lender that has a Term A-6 Commitment set forth on the Term
A-6 Allocation Schedule in an amount that exceeds the amount of its Converted
Term A-6 Loan agrees to fund a Term A-6 Loan in a principal amount equal to such
excess.

(c) Each Lender, by delivering its signature page to this Amendment and funding,
and/or converting its Term A-2 Loans into, Term A-6 Loans on the Fifth Amendment
Effective Date, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document (including this Amendment) and each other
document required to be delivered to, or be approved by or satisfactory to, the
Term Loan A/Revolver Administrative Agent or any Class of Lenders on the Fifth
Amendment Effective Date. The commitments of the Term A-6 Lenders are several,
and no Term A-6 Lender shall be responsible for any other Term A-6 Lender’s
failure to make Term A-6 Loans on the Fifth Amendment Effective Date.

 

3



--------------------------------------------------------------------------------

(d) Subject to the terms and conditions set forth herein, pursuant to
Sections 2.20, 2.21 and 9.02 of the Credit Agreement, effective as of the Fifth
Amendment Effective Date, for all purposes of the Loan Documents, (i) the
commitments of the Term A-6 Lenders to provide Refinancing Term A-6 Loans shall
constitute “Term Commitments”, “Other Term Commitments” and “Term A-6
Commitments”, (ii) the commitments of the Term A-6 Lenders to provide Additional
Term A-6 Loans shall constitute “Term Commitments” and “Term A-6 Commitments”,
(iii) the Refinancing Term A-6 Loans shall constitute “Term Loans”, “Term A-6
Loans” and “Other Term Loans”, (iv) the Additional Term A-6 Loans shall
constitute “Term Loans”, “Term A-6 Loans” and “Incremental Term Loans”, (v) each
Additional Term A-6 Lender shall become an “Additional Term Lender”, an
“Additional Lender”, a “Term A-6 Lender”, a “Term Lender” and a “Lender” and
shall have all the rights and obligations of a Lender holding a Term A-6
Commitment (or, following the making of an Term A-6 Loan, a Term A-6 Loan), and
(vi) each Continuing Term A-6 Lender shall be a “Term A-6 Lender”, a “Term
Lender” and a “Lender” and shall have all the rights and obligations of a Lender
holding a Term A-6 Commitment (or, following the making of a Term A-6 Loan, a
Term A-6 Loan).

(e) Immediately upon the effectiveness of this Amendment, (i) the Term A-2 Loans
of each Existing Term A-2 Lender that selects the Post-Closing Assignment
Option, in an amount equal to the amount set forth on such Term A-2 Lender’s
signature page hereto, shall be deemed assigned to JPMorgan Chase Bank, N.A. (in
such capacity, the “Replacement Term A-6 Lender”) and converted to Term A-6
Loans pursuant to a Term A-6 Conversion, (ii) the Borrowers shall pay to such
Existing Term A-2 Lender all unpaid fees and interest accrued on the amount of
Term A-2 Loans assigned pursuant to the immediately preceding clause (i) and
(iii) immediately after giving effect to clauses (i) and (ii), the Replacement
Term A-6 Lender shall be deemed to have assigned to such Existing Term A-2
Lender (or such of its sub-funds as have been identified to the Administrative
Agent prior to the Fifth Amendment Effective Date) an equal principal amount of
Converted Term A-6 Loans (collectively, the “Fifth Amendment Effective Date
Assignments”). The Borrowers shall, on the Fifth Amendment Effective Date, pay
to the Term Loan A/Revolver Administrative Agent, for the accounts of the
Persons that are Term A-2 Lenders immediately prior to the Fifth Amendment
Effective Date, all interest, fees and other amounts accrued to the Fifth
Amendment Effective Date with respect to the Term A-2 Loans that are being
refinanced on the Fifth Amendment Effective Date (including any Term A-2 Loans
that are converted pursuant to Section 1.02(a) of this Amendment).

(f) Each Lender party hereto (including each Continuing Term A-6 Lender) waives
any right to compensation for losses, expenses or liabilities incurred by such
Lender in connection with the repayment of its Term A-2 Loans to which it may
otherwise have been entitled pursuant to Section 2.16 of the Credit Agreement in
respect of the transactions contemplated hereby.

(g) The obligation of each Term A-6 Lender to make Term A-6 Loans on the Fifth
Amendment Effective Date (including any Term A-6 Loans made through a Term A-6
Conversion) is, in each case, subject to the satisfaction of the following
conditions:

 

4



--------------------------------------------------------------------------------

(i) Immediately before and after giving effect to each Term A-6 Lender’s consent
to this Amendment, the effectiveness of the Term A-6 Commitments and the
borrowing of the Term A-6 Loans (including the Term A-6 Conversion) and the
Fifth Amendment Effective Date Assignments, (x) the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement shall be
satisfied on and as of the Fifth Amendment Effective Date, and the Term Loan
A/Revolver Administrative Agent shall have received a certificate of a
Responsible Officer dated the Fifth Amendment Effective Date to such effect and
(y) the representations and warranties set forth in Section 2.01 shall be true
and correct.

(ii) The Term Loan A/Revolver Administrative Agent and the Term A-6 Lenders
shall have received a favorable legal opinion of (A) Simpson Thacher & Bartlett
LLP, New York and Delaware counsel for the Loan Parties and (B) Skadden, Arps,
Slate, Meagher & Flom LLP, special Massachusetts counsel for the Loan Parties,
in each case, covering such matters as the Term Loan A/Revolver Administrative
Agent may reasonably request and otherwise reasonably satisfactory to the Term
Loan A/Revolver Administrative Agent. The Borrowers hereby request each such
counsel to deliver such opinion.

(iii) The Term Loan A/Revolver Administrative Agent shall have received (A) a
certificate of good standing with respect to each of the Borrowers, the Company,
Holdings and the Guarantors and (B) a closing certificate executed by a
Responsible Officer of each of the Borrowers, the Company and Holdings dated the
Fifth Amendment Effective Date, substantially in the form of the closing
certificate delivered in connection with the Fourth Amendment, certifying as to
the incumbency and specimen signature of each officer executing this Amendment
or any other document delivered in connection therewith on behalf of each of the
Borrowers, the Company and Holdings and attaching (1) a true and complete copy
of the certificate of incorporation of each of the Borrowers, the Company and
Holdings, including all amendments thereto, as in effect on the Fifth Amendment
Effective Date, certified as of a recent date by the Secretary of State of the
state of its organization, that has not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (A) above, (2) a true and complete copy of the by-laws of each of the
Borrowers, the Company and Holdings as in effect on the Fifth Amendment
Effective Date and at all times since the date prior to the date of the
resolutions described in clause (3) below and (3) a true and complete copy of
resolutions duly adopted by the Board of Directors, of each of the Borrowers,
the Company and Holdings authorizing the execution, delivery and performance of
this Agreement and certifying that such resolutions have not been modified,
rescinded or amended and are in full force and effect; provided that, in the
case of each of clauses (B)(1) and (B)(2) above, in lieu of attaching a copy of
any such Organizational Document, such closing certificate may include a
representation that such Organizational Document has not been amended since the
Effective Date.

(iv) The Term Loan A/Revolver Administrative Agent shall have received a
certificate of the Company on behalf of each Loan Party (other than the
Borrowers and Holdings), dated the Fifth Amendment Effective Date and executed
by a Responsible Officer of the Company, certifying that, except as otherwise
indicated therein, there have been no material amendments, supplements or
modifications since the Effective Date to the documents delivered on the
Effective Date pursuant to clauses (i) and (ii) of Section 4.01(d) of the Credit
Agreement.

 

5



--------------------------------------------------------------------------------

(v) The Term Loan A/Revolver Administrative Agent shall have received a
Borrowing Request in a form reasonably acceptable to the Term Loan A/Revolver
Administrative Agent.

(vi) The Term Loan A/Revolver Administrative Agent and the Term A-6 Lead
Arrangers shall have received all documentation at least three Business Days
prior to the Fifth Amendment Effective Date and other information about the Loan
Parties that shall have been reasonably requested in writing at least 10
Business Days prior to the Fifth Amendment Effective Date and that the
Administrative Agents or the Term A-6 Lead Arrangers have reasonably determined
is required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation Title III of the USA Patriot Act.

(vii) If either Borrower qualifies as a “legal entity” customer under 31 C.F.R.
§ 1010.230 and the Term Loan A/Revolver Administrative Agent has provided such
Borrower the name of each requesting Lender and its electronic delivery
requirements at least 10 Business Days prior the Fifth Amendment Effective Date,
each such Lender requesting a certification regarding beneficial ownership as
required by 31 C.F.R. § 1010.230 (such certification, the “Beneficial Ownership
Certification”) shall have received, at least three (3) Business Days prior to
the Fifth Amendment Effective Date, the Beneficial Ownership Certification in
relation to such Borrower.

(viii) The conditions to the incurrence of an Incremental Term Loan and an Other
Term Loan under the Credit Agreement shall be satisfied as of the Fifth
Amendment Effective Date.

(ix) The Term Loan A/Revolver Administrative Agent shall have received a
certificate from a Financial Officer of the Company certifying that the Company
and its Subsidiaries, on a consolidated basis after giving effect to the
transactions contemplated hereby, are Solvent.

(x) The conditions to effectiveness of this Amendment set forth in Section 1.05
hereof (other than paragraph (b) thereof) shall have been satisfied.

(xi) Each Loan Party shall have entered into a reaffirmation agreement, in form
and substance reasonably satisfactory to the Term Loan A/Revolver Administrative
Agent.

(h) Each of the Term A-6 Lenders expressly agrees that, notwithstanding anything
to the contrary in Section 2.03 or Section 2.11 of the Credit Agreement, the
Borrowers shall not be required to deliver a Borrowing Request for the initial
Borrowing of Term A-6 Loans or a prepayment notice for the applicable Term A-2
Loans, in each case on the Fifth Amendment Effective Date, prior to the date
that is two Business Days prior to the Fifth Amendment Effective Date.

 

6



--------------------------------------------------------------------------------

SECTION 1.03. Amendment of Credit Agreement. Effective as of the Fifth Amendment
Effective Date and in accordance with Sections 2.20, 2.21 and 9.02 of the Credit
Agreement, the Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the conformed
copy of the Amended Credit Agreement attached as Exhibit A hereto.

SECTION 1.04. Assignments. Notwithstanding anything to the contrary in the
Credit Agreement, each of the parties hereto agrees that assignments of any of
the Term A-6 Loans (including assignments by the Term A-6 Lead Arrangers or any
of their respective Affiliates) shall be subject to a processing and recordation
fee of $3,500 unless waived by the Term Loan A/Revolver Administrative Agent in
its sole discretion.

SECTION 1.05. Agreement Effectiveness. This Amendment shall become effective as
of the first date (the “Fifth Amendment Effective Date”) on which the following
conditions have been satisfied:

(a) The Administrative Agents and the Term A-6 Lead Arrangers (or their counsel)
shall have received from (i) the Borrowers, (ii) Holdings, (iii) the Company,
(iv) each Term A-6 Lender and (v) each Administrative Agent, either
(x) counterparts of this Amendment signed on behalf of such parties or
(y) written evidence satisfactory to the Administrative Agents (which may
include facsimile or other electronic transmissions of signed signature pages)
that such parties have signed counterparts of this Amendment.

(b) The conditions to the effectiveness of the Term A-6 Lenders’ consent to this
Amendment and the making of the Term A-6 Loans set forth in Section 1.02(g)
hereof (other than clause (x) thereof) shall have been satisfied.

(c) The Borrowers shall have paid in full, or substantially concurrently with
the satisfaction of the other conditions precedent set forth in this
Section 1.05 shall pay in full (which shall be by cashless settlement through a
Term A-6 Conversion or a Fifth Amendment Effective Date Assignment) (i) the Term
A-2 Loans (giving effect to any Term A-6 Conversion thereof) of any Continuing
Term A-6 Lender that has delivered a signature page hereto selecting the
Cashless Option or the Post-Closing Assignment Option in an amount equal to all
or such lesser portion of its Term A-2 Loans indicated on its signature page
hereto and (ii) all accrued and unpaid fees and interest with respect to the
Term A-2 Loans referred to in the preceding clause (i) (including any such Term
A-2 Loans that will be converted to Term A-6 Loans on the Fifth Amendment
Effective Date).

(d) The Administrative Agents and the Term A-6 Lead Arrangers shall have
received, in immediately available funds, payment or reimbursement of all costs,
fees, out-of-pocket expenses, compensation and other amounts then due and
payable in connection with this Amendment, including, to the extent invoiced at
least one Business Day prior to the Fifth Amendment Effective Date, the
reasonable fees, charges and disbursements of counsel for the Administrative
Agents and the Term A-6 Lead Arrangers.

 

7



--------------------------------------------------------------------------------

(e) The Borrowers shall have paid to the Term Loan A/Revolver Administrative
Agent (i) for the account of each Term A-6 Lender who has delivered a signature
page as a Lender agreeing to provide Term A-6 Loans (including through a Term
A-6 Conversion), a fee in an amount equal to the sum of (x) 0.15% of the
aggregate principal amount of Term A-6 Loans provided by such Term A-6 Lender
(including through a Term A-6 Conversion) up to the amount of Term A-2 Loans
held by such Term A-6 Lender immediately prior to the Fifth Amendment Effective
Date (if any) (its “Existing Term A-2 Loans”) and (y) 0.25% of the aggregate
principal amount of Term A-6 Loans provided by such Term A-6 Lender in excess of
its Existing Term A-2 Loans (if any), in each case on the Fifth Amendment
Effective Date.

The Term Loan A/Revolver Administrative Agent shall notify the Borrowers, the
Term A-6 Lenders and the other Lenders of the Fifth Amendment Effective Date and
such notice shall be conclusive and binding. Notwithstanding the foregoing, the
amendment effected hereby shall not become effective and the consents provided
by the Term A-6 Lenders, the effectiveness of the Term A-6 Commitments and the
obligations of the Term A-6 Lenders to make Term A-6 Loans will automatically
terminate, if each of the conditions set forth or referred to in
Sections 1.02(g) and 1.05 hereof has not been satisfied at or prior to
5:00 p.m., New York City time, on March 13, 2019.

ARTICLE II.

Miscellaneous

SECTION 2.01. Representations and Warranties. (a) To induce the other parties
hereto to enter into this Amendment, the Borrowers represent and warrant to each
of the Lenders, including the Term A-6 Lenders, and the Administrative Agents
that, as of the Fifth Amendment Effective Date and after giving effect to the
transactions and amendments to occur on the Fifth Amendment Effective Date, this
Amendment has been duly authorized, executed and delivered by each of Holdings,
the Company and the Borrowers and constitutes, and the Amended Credit Agreement
will constitute, its legal, valid and binding obligation, enforceable against
each of the Loan Parties in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are, after giving effect to this Amendment on such date, true and
correct in all material respects on and as of the Fifth Amendment Effective Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties were true and correct in all
material respects as of such earlier date and, to the extent any such
representations and warranties are qualified as to materiality, Material Adverse
Effect or similar language, such representations and warranties shall be true
and correct in all respects).

(c) After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred and is continuing on the
Fifth Amendment Effective Date.

 

8



--------------------------------------------------------------------------------

(d) On the Fifth Amendment Effective Date, immediately after the consummation of
the transactions contemplated under this Amendment to occur on the Fifth
Amendment Effective Date, the Company and its Subsidiaries are, on a
consolidated basis after giving effect to such transactions, Solvent.

SECTION 2.02. Effect of Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Administrative Agents under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. The parties hereto
acknowledge and agree that the amendment of the Credit Agreement pursuant to
this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the Fifth Amendment
Effective Date. Nothing herein shall be deemed to establish a precedent for
purposes of interpreting the provisions of the Credit Agreement or entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply to and be effective only with respect
to the provisions of the Credit Agreement and the other Loan Documents
specifically referred to herein.

(b) On and after the Fifth Amendment Effective Date, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the Credit Agreement, “thereunder”,
“thereof”, “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Amended Credit Agreement. This Amendment shall
constitute a “Refinancing Amendment” entered into pursuant to Section 2.21 of
the Credit Agreement in respect of the Term A-2 Loans and the Refinancing Term
A-6 Loans, an “Incremental Facility Amendment” entered into pursuant to
Section 2.20 of the Credit Agreement in respect of the Additional Term A-6 Loans
and a “Loan Document” for all purposes of the Credit Agreement and the other
Loan Documents.

SECTION 2.03. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York. The provisions of
Sections 9.09 and 9.10 of the Amended Credit Agreement shall apply to this
Amendment to the same extent as if fully set forth herein.

SECTION 2.04. Costs and Expenses. The Borrowers agree to reimburse the
Administrative Agents and the Term A-6 Lead Arrangers for their reasonable out
of pocket expenses in connection with this Amendment and the transactions
contemplated hereby, including the reasonable fees, charges and disbursements of
Cahill Gordon & Reindel LLP, counsel for the Administrative Agents and the Term
A-6 Lead Arrangers.

 

9



--------------------------------------------------------------------------------

SECTION 2.05. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart hereof.

SECTION 2.06. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.

 

DENALI INTERMEDIATE INC. BY  

/s/ Janet M. Bawcom

  NAME: Janet M. Bawcom   TITLE: Senior Vice President and Assistant   Secretary
DELL INC. BY  

/s/ Janet M. Bawcom

  NAME: Janet M. Bawcom   TITLE: Senior Vice President and Assistant   Secretary
DELL INTERNATIONAL L.L.C. BY  

/s/ Janet M. Bawcom

  NAME: Janet M. Bawcom   TITLE: Senior Vice President and Assistant   Secretary
EMC CORPORATION BY  

/s/ Janet M. Bawcom

  NAME: Janet M. Bawcom   TITLE: Senior Vice President and Assistant   Secretary

 

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Term Loan B Administrative Agent
and Collateral Agent BY  

/s/ JUDITH SMITH

  Name: JUDITH SMITH   Title: AUTHORIZED SIGNATORY BY  

/s/ Emerson Almeida

  Name: Emerson Almeida   Title: Authorized Signatory

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Term Loan A/Revolver Administrative Agent

BY  

/s/ Bruce S. Borden

  Name: Bruce S. Borden   Title: Executive Director

JPMORGAN CHASE BANK, N.A.,

as the Replacement Term A-6 Lender

BY  

/s/ Bruce S. Borden

  Name: Bruce S. Borden   Title: Executive Director

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

Bank of America, N.A, as a Continuing Term A-6 Lender (type name of the legal
entity) By:    

/s/ Jeannette Lu

  Name: Jeannette Lu   Title:   Director If a second signature is necessary: By:
 

 

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                            

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

Bank of China, New York Branch, as a Continuing Term A-6 Lender By:    

/s/ Raymond Qiao

  Name: Raymond Qiao   Title:   Executive Vice President

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

BARINGS CLO LTD. 2015-I, as a Continuing Term A-6 Lender By: Barings LLC as
Collateral Manager By:    

/s/ Brad Lewis

  Name: Brad Lewis   Title:   Director Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                             

 



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

BNP Paribas, as a Continuing Term A-6 Lender (type name of the legal entity)
By:    

/s/ Mathew Harvey

  Name: Mathew Harvey   Title:   Managing Director If a second signature is
necessary: By:  

/s/ Liz Cheng

  Name: Liz Cheng   Title:   Vice President Principal amount of Term A-2 Loans
to be assigned or converted into Term A-6 Loans on the Fifth Amendment Effective
Date (if less than 100%): $                

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

Brookside Mill CLO Ltd., as a Continuing Term A-6 Lender (type name of the legal
entity) By: Shenkman Capital Management, Inc., as Collateral Manager By:    

/s/ Dov Braun

  Name: Dov Braun   Title:   CFO If a second signature is necessary: By:    
Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                            

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

CATHEDRAL LAKE CLO 2013, LTD, as a Continuing Term A-6 Lender (type name of the
legal entity) By:    

/s/ Stanton Ray

  Name: Stanton Ray   Title:   Portfolio Manager If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

CATHEDRAL LAKE II, LTD., as a Continuing Term A-6 Lender (type name of the legal
entity) By:    

/s/ Stanton Ray

  Name: Stanton Ray   Title:   Portfolio Manager If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

CATHEDRAL LAKE III, LTD., as a Continuing Term A-6 Lender (type name of the
legal entity) By:    

/s/ Stanton Ray

  Name: Stanton Ray   Title:   Portfolio Manager If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

CATHEDRAL LAKE IV, LTD., as a Continuing Term A-6 Lender (type name of the legal
entity) By:    

/s/ Stanton Ray

  Name: Stanton Ray   Title:   Portfolio Manager If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

Cathedral Lake V, Ltd, as a Continuing Term A-6 Lender (type name of the legal
entity) By:    

/s/ Stanton Ray

  Name: Stanton Ray   Title:   Portfolio Manager If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

Citizens Bank, N.A., as a Continuing Term A-6 Lender By:    

/s/ Nicholas Christofer

  Name: Nicholas Christofer   Title:   Vice President If a second signature is
necessary: By:  

                                                              

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

COMMONWEALTH BANK OF AUSTRALIA, as a Continuing Term A-6 Lender (type name of
the legal entity) By:    

/s/ James Bennett

  Name: James Bennett   Title:   Senior Associate If a second signature is
necessary: By:  

                                                              

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☐

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☒

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

Crown Point CLO II Ltd., as a Continuing Term A-6 Lender (type name of the legal
entity) By:    

/s/ John D’Angelo

  Name: John D’Angelo   Title:   Sr. Portfolio Manager If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

Crown Point CLO III, Ltd., as a Continuing Term A-6 Lender (type name of the
legal entity) by Pretium Partner LLC, as its Collateral Manager By:    

/s/ John D’Angelo

  Name: John D’Angelo   Title:   Sr. Portfolio Manager If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☐

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☒

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

Cutwater 2014-II, Ltd, as a Continuing Term A-6 Lender (type name of the legal
entity) as Assignee for and on behalf of the lender by its appointed investment
manager/collateral manager, Insight North America LLC By:    

/s/ John Bluemke

  Name: John Bluemke   Title:   Authorized Signatory If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

Cutwater 2015-I, Ltd, as a Continuing Term A-6 Lender (type name of the legal
entity) as Assignee for and on behalf of the lender by its appointed investment
manager/collateral manager, Insight North America LLC By:    

/s/ John Bluemke

  Name: John Bluemke   Title:   Authorized Signatory If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

Fifth Third Bank, as a Continuing Term A-6 Lender By:    

/s/ Joe Alexander

  Name: Joe Alexander   Title:   Officer

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

First Hawaiian Bank, as a Continuing Term A-6 Lender (type name of the legal
entity) By:    

/s/ Todd T. Nitta

  Name: Todd T. Nitta   Title:   Senior Vice President If a second signature is
necessary: By:  

 

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%):
$                

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

FirstBank Puerto Rico d/b/a FirstBank Florida, as a Continuing Term A-6 Lender
By:    

/s/ Jose M. Lacasa

  Name: Jose M. Lacasa   Title:   SVP, Corporate Banking Principal amount of
Term A-2 Loans to be assigned or converted into Term A-6 Loans on the Fifth
Amendment Effective Date (if less than 100%):

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

HSBC Bank USA, National Association,

as a Continuing Term A-6 Lender

By:    

/s/ Michael Bieber

  Name: Michael Bieber   Title:   Managing Director If a second signature is
necessary: By:  

 

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

ING Capital LLC as a Continuing Term A-6 Lender (type name of the legal entity)
By:    

/s/ Jonathan Feld

  Name: Jonathan Feld   Title:   Vice President If a second signature is
necessary: By:  

/s/ Christopher Moon

  Name: Christopher Moon   Title: Managing Director Principal amount of Term A-2
Loans to be assigned or converted into Term A-6 Loans on the Fifth Amendment
Effective Date (if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

International Finance Bank, as a Continuing Term A-6 Lender (type name of the
legal entity) By:    

/s/ Andrew Yanez

  Name: Andrew Yanez   Title:   Chief Lending Officer If a second signature is
necessary: By:  

 

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

Janus Henderson Multi Sector Income Fund, as a Continuing Term A-6 Lender (type
name of the legal entity) By:    

/s/ Craig Brown

  Name: Craig Brown   Title:   VP Investment Operations If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

Janus Henderson Value Plus Income Fund, as a Continuing Term A-6 Lender (type
name of the legal entity) By:    

/s/ Craig Brown

  Name: Craig Brown   Title:   VP Investment Operations If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

JPMORGAN CHASE BANK, N.A., as a Continuing Term A-6 Lender (type name of the
legal entity) By:    

/s/ Bruce S. Borden

  Name: Bruce S. Borden   Title:   Executive Director Principal amount of Term
A-2 Loans to be assigned or converted into Term A-6 Loans on the Fifth Amendment
Effective Date (if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

JPMORGAN CHASE BANK, N.A., as a Continuing Term A-6 Lender (type name of the
legal entity) By:    

/s/ Sean Chudzik

  Name: Sean Chudzik   Title:   Authorized Signatory Principal amount of Term
A-2 Loans to be assigned or converted into Term A-6 Loans on the Fifth Amendment
Effective Date (if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Confidential

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

KBC Bank NV, New York Branch as a Continuing Term A-6 Lender (type name of the
legal entity) By:    

/s/ Deborah Carlson

  Name: Deborah Carlson   Title:   Director If a second signature is necessary:
By:  

/s/ Susan Silver

  Name: Susan Silver   Title: Managing Director Principal amount of Term A-2
Loans to be assigned or converted into Term A-6 Loans on the Fifth Amendment
Effective Date (if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

KKR CLO 16 Ltd., as a Continuing Term A-6 Lender (type name of the legal entity)
By:    

/s/ Jeffrey Smith

  Name: Jeffrey Smith   Title:   Authorized Signatory If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

KKR CLO 17 Ltd., as a Continuing Term A-6 Lender (type name of the legal entity)
By:    

/s/ Jeffrey Smith

  Name: Jeffrey Smith   Title:   Authorized Signatory If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

KKR CLO 18 Ltd., as a Continuing Term A-6 Lender (type name of the legal entity)
By:    

/s/ Jeffrey Smith

  Name: Jeffrey Smith   Title:   Authorized Signatory If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

KKR CLO 20 Ltd., as a Continuing Term A-6 Lender (type name of the legal entity)
By:    

/s/ Jeffrey Smith

  Name: Jeffrey Smith   Title:   Authorized Signatory If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

KKR FINANCIAL CLO 2013-1, LTD., as a Continuing Term A-6 Lender (type name of
the legal entity) By:    

/s/ Jeffrey Smith

  Name: Jeffrey Smith   Title:   Authorized Signatory If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

Liberty Bank

as a Continuing Term A-6 Lender

By:    

/s/ Carla Balesano

  Name: Carla Balesano   Title:   SVP, Manager of Syndicated Lending If a second
signature is necessary: By:  

 

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

Limerock CLO III, Ltd.,

as a Continuing Term A-6 Lender (type name of the legal entity)

BY: Invesco Senior Secured Management, Inc. as Collateral Manager

By:    

/s/ Kevin Egan

  Name: Kevin Egan   Title:   Authorized Individual If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

Mega International Commercial Bank Co., Ltd.

New York Branch,

as a Continuing Term A-6 Lender

By:    

/s/ Pi Kai Liu

  Name: Pi Kai Liu   Title:   AVP Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

MI Senior Loan Segregated Portfolio, as a Continuing Term A-6 Lender (type name
of the legal entity) By:    

/s/ Aleksandra Shagal

  Name: Aleksandra Shagal   Title:   Vice President If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

Mizuho Bank, Ltd., as a Continuing Term A-6 Lender By:    

/s/ Donna DeMagistris

  Name: Donna DeMagistris   Title:   Authorized Signatory Principal amount of
Term A-2 Loans to be assigned or converted into Term A-6 Loans on the Fifth
Amendment Effective Date (if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Morgan Stanley Global Fixed Income Opportunities Fund Inc, as a Continuing Term
A-6 Lender (type name of the legal entity) By:    

/s/ Aleksandra Shagal

  Name: Aleksandra Shagal   Title:   Vice President If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

MUFG UNION BANK, N.A., as a Continuing Term A-6 Lender By:    

/s/ Matthew Antioco

  Name: Matthew Antioco   Title:   Director Principal amount of Term A-2 Loans
to be assigned or converted into Term A-6 Loans on the Fifth Amendment Effective
Date (if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Octagon Delaware Trust 2011, as a Continuing Term A-6 Lender (type name of the
legal entity) By:    

/s/ Bradley E. Dyslin

  Name: Bradley E. Dyslin  

Title:   Snr. Managing Director

Aflac Asset Management LLC as Investment Adviser for Octagon Delaware Trust 2011

Principal amount of Term A-2 Loans to be assigned or converted into Term A-6
Loans on the Fifth Amendment Effective Date (if less than 100%):
$                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Continuing Term A-6
Lender (type name of the legal entity) By:    

/s/ Cara Younger

  Name: Cara Younger   Title:   Director If a second signature is necessary: By:
 

/s/ Miriam Trautmann

  Name: Miriam Trautmann   Title:   Senior Vice President Principal amount of
Term A-2 Loans to be assigned or converted into Term A-6 Loans on the Fifth
Amendment Effective Date (if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Penn Capital Defensive Floating Rate Income Fund,

as a Continuing Term A-6 Lender (type name of the legal entity)

By: PENN Capital Management Company Inc., as its Investment Advisor

By:    

/s/ Christopher Skorton

  Name: Christopher Skorton   Title:   Senior Associate If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Penn Institutional Loan Common Master Fund, LP,

as a Continuing Term A-6 Lender (type name of the legal entity)

BY: PENN Capital as its Investment Advisor

By:    

/s/ Christopher Skorton

  Name: Christopher Skorton   Title:   Senior Associate If a second signature is
necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

People’s United Bank, National Association, as a Continuing Term A-6 Lender
By:    

/s/ Kathryn Williams

  Name: Kathryn Williams   Title:   Senior Vice President

 



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Continuing Term A-6 Lender (type name of
the legal entity) By:    

/s/ R. Ruining Nguyen

  Name: R. Ruining Nguyen   Title:   Sr. Vice President If a second signature is
necessary: By:  

                                                              

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Raymond James Bank, N.A., as a Continuing Term A-6 Lender (type name of the
legal entity) By:    

/s/ Jason Williams

  Name: Jason Williams   Title:   Vice President

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Royal Bank of Canada as a Continuing Term A-6 Lender By:    

/s/ J. Christian Gutierrez

  Name: J. Christian Gutierrez   Title:   Authorized Signatory Principal amount
of Term A-2 Loans to be assigned or converted into Term A-6 Loans on the Fifth
Amendment Effective Date (if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

REGIONS BANK, as a Continuing Term A-6 Lender (type name of the legal entity)
By:    

/s/ Mark Guile

  Name: Mark Guile   Title:   Director If a second signature is necessary: By:  

 

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Rockford Tower CLO 2017-1, Ltd, as a Continuing Term A-6 Lender (type name of
the legal entity) By: King Street Capital Management, L.P. Its Authorized
Signatory By:    

/s/ Michele Piorkowski

  Name: Michele Piorkowski   Title:   Authorized Signatory If a second signature
is necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Rockford Tower CLO 2017-2, Ltd., as a Continuing Term A-6 Lender (type name of
the legal entity) By: King Street Capital Management, L.P. Its Authorized
Signatory By:    

/s/ Michele Piorkowski

  Name: Michele Piorkowski   Title:   Authorized Signatory If a second signature
is necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Rockford Tower CLO 2017-3, Ltd., as a Continuing Term A-6 Lender (type name of
the legal entity) By: Rockford Tower Capital Management, L.L.C. Its Collateral
Manager By:    

/s/ Michele Piorkowski

  Name: Michele Piorkowski   Title:   Authorized Signatory If a second signature
is necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Rockford Tower CLO 2018-2, Ltd., as a Continuing Term A-6 Lender (type name of
the legal entity) By: Rockford Tower Capital Management, L.L.C. Its Collateral
Manager By:    

/s/ Michele Piorkowski

  Name: Michele Piorkowski   Title:   Authorized Signatory If a second signature
is necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Rockford Tower CLO 2019-1, Ltd., as a Continuing Term A-6 Lender (type name of
the legal entity) By: Rockford Tower Capital Management, L.L.C. Its Collateral
Manager By:    

/s/ Michele Piorkowski

  Name: Michele Piorkowski   Title:   Authorized Signatory If a second signature
is necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Santander Bank, N.A., as a Continuing Term A-6 Lender By:    

/s/ Andres Barbosa

  Name: Andres Barbosa   Title:   Executive Director If a second signature is
necessary: By:  

/s/ Carolina Gutierrez

  Name: Carolina Gutierrez   Title: Vice President Principal amount of Term A-2
Loans to be assigned or converted into Term A-6 Loans on the Fifth Amendment
Effective Date (if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Siemens Financial Services, Inc., as a Continuing Term A-6 Lender (type name of
the legal entity) By:    

/s/ William Jentsch

  Name: William Jentsch   Title:    Authorized Signatory If a second signature
is necessary: By:  

/s/ Michael Holvik

  Name: Michael Holvik   Title: Authorized Signatory Principal amount of Term
A-2 Loans to be assigned or converted into Term A-6 Loans on the Fifth Amendment
Effective Date (if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Societe Generale, as a Continuing Term A-6 Lender (type name of the legal
entity) By:    

/s/ Richard Knowlton

  Name: Richard Knowlton   Title:   Managing Director If a second signature is
necessary: By:  

/s/ Jonathan Logan

  Name: Jonathan Logan   Title: Director Principal amount of Term A-2 Loans to
be assigned or converted into Term A-6 Loans on the Fifth Amendment Effective
Date (if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Sound Point CLO IV-R, Ltd., as a Continuing Term A-6 Lender (type name of the
legal entity) BY: Sound Point Capital Management, LP as Collateral Manager By:  
 

/s/ Xueying Fernandes

  Name: Xueying Fernandes   Title:    Authorized Signatory If a second signature
is necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☐

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☒

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Sound Point CLO VIII, Ltd., as a Continuing Term A-6 Lender (type name of the
legal entity) BY: Sound Point Capital Management, LP as Collateral Manager By:  
 

/s/ Xueying Fernandes

  Name: Xueying Fernandes   Title:   Authorized Signatory If a second signature
is necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

Sound Point CLO VI-R, Ltd., as a Continuing Term A-6 Lender (type name of the
legal entity) BY: Sound Point Capital Management, LP as Collateral Manager By:  
 

/s/ Xueying Fernandes

  Name: Xueying Fernandes   Title:   Authorized Signatory If a second signature
is necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

Sound Point CLO V-R, Ltd., as a Continuing Term A-6 Lender (type name of the
legal entity) BY: Sound Point Capital Management, LP as Collateral Manager By:  
 

/s/ Xueying Fernandes

  Name: Xueying Fernandes   Title:   Authorized Signatory If a second signature
is necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Sound Point CLO XIV, Ltd., as a Continuing Term A-6 Lender (type name of the
legal entity) By: Sound Point Capital Management, LP as Collateral Manager By:  
 

/s/ Xueying Fernandes

  Name: Xueying Fernandes   Title:   Authorized Signatory If a second signature
is necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Stifel Bank & Trust, as a Continuing Term A-6 Lender (type name of the legal
entity) By:    

/s/ Laura M. Roessler

  Name: Laura M. Roessler   Title:   Vice President If a second signature is
necessary: By:  

 

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

Sumitomo Mitsui Banking Corporation, as a Continuing Term A-6 Lender (type name
of the legal entity) By:    

/s/ James D. Weinstein

  Name: James D. Weinstein   Title: Managing Director If a second signature is
necessary: By:  

 

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

TD Bank, N.A., as a Continuing Term A-6 Lender (type name of the legal entity)
By:    

/s/ Shreya Shah

  Name: Shreya Shah   Title: Senior Vice President If a second signature is
necessary: By:  

 

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

THE BANK OF NOVA SCOTIA, as a Continuing Term A-6 Lender (type name of the legal
entity) By:    

/s/ Winston Lua

  Name: Winston Lua   Title:   Director If a second signature is necessary: By:
 

 

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Trinitas CLO I, Ltd., as a Continuing Term A-6 Lender (type name of the legal
entity) By:    

/s/ Gibran Mahmud

  Name: Gibran Mahmud   Title:   Chief Investment Officer If a second signature
is necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Trinitas CLO II, Ltd., as a Continuing Term A-6 Lender (type name of the legal
entity) By:    

/s/ Gibran Mahmud

  Name: Gibran Mahmud   Title:   Chief Investment Officer If a second signature
is necessary: By:     Name:   Title: Principal amount of Term A-2 Loans to be
assigned or converted into Term A-6 Loans on the Fifth Amendment Effective Date
(if less than 100%): $                     

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

UniCredit Bank AG, New York Branch,

as a Continuing Term A-6 Lender

By:    

/s/ Kimberly Sousa

  Name: Kimberly Sousa   Title:   Managing Director By:  

/s/ Bryon Korutz

  Name: Bryon Korutz   Title: Associate Director Principal amount of Term A-2
Loans to be assigned or converted into Term A-6 Loans on the Fifth Amendment
Effective Date (if less than 100%):

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CONTINUING TERM A-6 LENDER SIGNATURE PAGE

The undersigned Existing Term A-2 Lender hereby irrevocably and unconditionally
consents to this Amendment and agrees as follows:

Cashless Option

 

  ☒

to exchange 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to
Fifth Amendment Effective Date for Term A-6 Loans under the Amended Credit
Agreement in an equal principal amount in lieu of receiving a cash prepayment in
respect of the outstanding principal amount of such Term A-2 Loan

Post-Closing Assignment Option

 

  ☐

to have 100% (or such lesser amount indicated below) of the outstanding
principal amount of Term A-2 Loans held by such Lender immediately prior to the
Fifth Amendment Effective Date assigned to the Replacement Term A-6 Lender on
the Fifth Amendment Effective Date and purchase by assignment an equal principal
amount of Term A-6 Loans from the Replacement Term A-6 Lender on the Fifth
Amendment Effective Date (it being understood that such assignments shall be
deemed to occur automatically on the Fifth Amendment Effective Date without any
further action by any party)

IN WITNESS WHEREOF, the undersigned has caused this Continuing Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Wells Fargo Bank, N.A.,

as, a Continuing Term A-6 Lender (type name of the legal entity)

By:    

/s/ Christopher Shafto

  Name: Christopher Shafto   Title:   Vice President If a second signature is
necessary: By:  

 

  Name:   Title: Principal amount of Term A-2 Loans to be assigned or converted
into Term A-6 Loans on the Fifth Amendment Effective Date (if less than 100%): $
                    

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Associated Bank N.A., as an Additional Term A-6 Lender By:  

/s/ Dean H. Rosencrans

  Name: Dean H. Rosencrans   Title:   Senior Vice President If a second
signature is necessary: By:    

 

  Name:   Title:

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

Bank of America, N.A., as an Additional Term A-6 Lender By:  

/s/ Jeannette Lu

  Name: Jeannette Lu   Title:   Director

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

BOKF, NA dba Bank of Texas as an Additional Term A-6 Lender By:  

/s/ Hudson H. Marshall

  Name: Hudson H. Marshall   Title:   Senior Vice President If a second
signature is necessary: By:    

 

  Name:   Title:

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

Commonwealth Bank of Australia, as an Additional Term A-6 Lender By:  

/s/ James Bennett

  Name: James Bennett   Title:   Senior Associate If a second signature is
necessary: By:    

 

  Name:   Title:

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

DBS BANK LTD, as an Additional Term A-6 Lender By:  

/s/ Loy Hwee Chuan

  Name: Loy Hwee Chuan   Title:   Senior Vice President

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

FirstBank Puerto Rico d/b/a FirstBank Florida, as an Additional Term A-6 Lender
By:  

/s/ Jose M. Lacasa

  Name: Jose M. Lacasa   Title:   SVP, Corporate Banking

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

KBC BANK N.V., NEW YORK BRANCH, as an Additional Term A-6 Lender By:  

/s/ Susan M. Silver

  Name: Susan M. Silver   Title:   Managing Director By:    

/s/ Jana Sevcikova

  Name: Jana Sevcikova   Title: Director Corporate Banking Central
         European Desk

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

Liberty Bank, as an Additional Term A-6 Lender By:  

/s/ Carla Balesano

  Name: Carla Balesano   Title:   Senior Vice President If a second signature is
necessary: By:    

 

  Name:   Title:

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

MORGAN STANLEY BANK, N.A., as an Additional Term A-6 Lender By:  

/s/ Michael King

  Name: Michael King   Title:   Authorized Signatory

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

MUFG UNION BANK, N.A., as an Additional Term A-6 Lender By:  

/s/ Matthew Antioco

  Name: Matthew Antioco   Title:   Director

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

People’s United Bank, National Association, as an Additional Term A-6 Lender By:
 

/s/ Kathryn Williams

  Name: Kathryn Williams   Title:   Senior Vice President

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

Santander Bank, N.A., as an Additional Term A-6 Lender By:  

/s/ Andres Barbosa

  Name: Andres Barbosa   Title:   Executive Director By:    

/s/ Carolina Gutierrez

  Name: Carolina Gutierrez   Title: Vice President

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

 

 

SIEMENS FINANCIAL SERVICES, INC., as an Additional Term A-6 Lender By:  

/s/ William D. Jentsch

  Name: William D. Jentsch   Title:   Vice President If a second signature is
necessary: By:    

/s/ Melissa J. Brown

  Name: Melissa J. Brown   Title: Sr. Transaction Coordinator

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

SUNTRUST BANK, as an Additional Term A-6 Lender By:  

/s/ Will Miller

  Name: Will Miller   Title:   Vice President If a second signature is
necessary: By:    

 

  Name:   Title:

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

THE TORONTO-DOMINION BANK, NEW

YORK BRANCH

as an Additional Term A-6 Lender By:  

/s/ MICHAEL BOROWIECKI

  Name: MICHAEL BOROWIECKI   Title:   AUTHORIZED SIGNATORY

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

Trustmark National Bank, as an Additional Term A-6 Lender By:  

/s/ Louise Barden

  Name: Louise Barden   Title:   Senior Vice President If a second signature is
necessary: By:    

 

  Name:   Title:

 

[Dell – Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ADDITIONAL TERM A-6 LENDER SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned has caused this Additional Term A-6 Lender
Signature Page to be executed and delivered by a duly authorized officer.

 

United Overseas Bank, Limited, Los Angeles Agency as an Additional Term A-6
Lender By:  

/s/ Eriberto De Guzman

  Name: Eriberto De Guzman   Title:   Managing Director & Country Manager If a
second signature is necessary: By:    

/s/ Robert Hartinger

  Name: Robert Hartinger   Title:   Executive Director

 

[Dell – Signature Page to Fifth Amendment]